Citation Nr: 1537598	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-23 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for calculus of the right sublingual gland.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in June 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to compensation for a dependent spouse has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.





REMAND

The development actions requested in the Board's June 2014 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In a December 2010 Compensation and Pension (C&P) examination report, the VA examiner noted that the Veteran's calculus of the right sublingual gland had no significant effects on the Veteran's occupation.  The Veteran was retired but was working part-time as a grocery store stocker.  However, the Veteran's calculus affected the Veteran's usual daily activities.  The examiner noted that the Veteran's calculus of the right sublingual gland prevented the Veteran from engaging in sports, recreation, or travelling and severely affected chores, shopping, and exercise.  The Veteran's calculus did not affect feeding, bathing, dressing, toileting, or grooming.  The VA examiner noted that an attempt to make a nexus between any of the Veteran's current physical symptoms or findings to his history of calculus of the right sublingual gland, and excision, could only be done with speculation.  No explanation was given.

In the June 2014 remand, the Board ordered the AOJ to obtain an addendum opinion as to how the Veteran's service connected calculus of the right sublingual gland affected his usual daily activities.  In an August 2014 C&P examination report, the examiner noted that the Veteran was working part-time as a grocery store stocker and that his calculus of the right sublingual gland had no significant effects on his usual occupation.  However, like the December 2010 C&P examination report, the VA examiner in the August 2014 examination noted that the Veteran's calculus of the right sublingual gland affected his usual daily activities.  The examiner noted that the Veteran's calculus of the right sublingual gland prevented the Veteran from engaging in sports, recreation, or travelling and severely affected chores, shopping, and exercise.  The Veteran's calculus did not affect feeding, bathing, dressing, toileting, or grooming.
The Board is confused by these seemingly contradictory results and would like further clarification.  The examiner noted that the Veteran's calculus of the right sublingual gland severely affects the Veteran's chores and exercise, yet concludes that any attempt to make a nexus between the Veteran's current physical symptoms or findings to his history of calculus of the right sublingual gland excision could only be done with speculation.  While the VA examiner commented that any attempt to make a nexus between the Veteran's current physical symptoms or findings to his history of calculus of the right sublingual gland excision could only be done with speculation, they conclude that the right sublingual gland prevented the Veteran from engaging in sports, recreation, or travelling and severely affected chores, shopping, and exercise.  A new VA opinion is necessary to reconcile these seemingly conflicting findings.

Additionally, in a March 2013 C&P examination report, it was noted that the Veteran had two scars, one on his right neck and one on the right floor of his mouth.  In the August 2014 C&P examination report, the VA examiner noted that the Veteran had one scar, on his right next, and never addressed the scar on the right floor of the Veteran's mouth.  A new VA examination is necessary to evaluate this second scar.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his calculus of the right sublingual gland.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an addendum opinion as to how the Veteran's service-connected calculus of the right sublingual gland would affect his daily activities, as noted in the December 2010 and August 2014 C&P examinations.  The examiner is specifically requested to comment on the discrepancies between the Veteran working part-time and his disability preventing him from traveling and severely affecting his ability to perform chores, shopping, or exercising.  

If the VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.

3. Schedule the Veteran for an appropriate VA examination to evaluate the Veteran's post-surgical scars and any residuals thereof.  The examiner should measure the size of the Veteran's scars, to include the scar on his right neck and the scar on the right floor of his mouth, state what impact, if any, they have on the Veteran's employment,  and address whether they are:

a. deep and nonlinear (a deep scar is one associated with underlying soft tissue damage);
 
b. superficial and nonlinear (a superficial scar is one not associated with underlying soft tissue damage;

c. unstable or painful.

4. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.
5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



